Exhibit 10.70

 

LOGO [g440475g95p54.jpg]

February 25, 2013

Dear Mr. Bellairs:

I am pleased to confirm your new position of EVP, Chief Financial Officer
Designate (Grade 99) for Dean Foods Company, which was effective November 7,
2012. This position will report to Gregg Tanner, Chief Executive Officer. You
will assume the position of EVP, Chief Financial Officer on March 1, 2013.

Here are the specifics of your new assignment:

Base Salary

You will be paid $19,375.00 on a semi-monthly basis, which equates to an annual
salary of $465,000. Your new salary is inclusive of your 2013 merit increase and
will be reviewed annually (next in March 2014).

Annual Incentive Opportunity

You will be eligible to earn an annual incentive as a participant in the Dean
Foods Corporate Short-Term Incentive Plan with a target amount equal to 70% of
your annualized base salary (as of 12/31 of the incentive plan year), subject to
the achievement of certain financial targets for the Corporate Staff and certain
individual objectives. For 2012, you will be eligible to earn an incentive
payment that will be prorated based on the amount of time you were in each
position.

Promotional Long Term Incentive Grant

In addition, you were awarded a one-time promotional RSUs equity grant with a
value of $150,000 on 11/15/12, as approved by the Compensation Committee of the
Dean Foods Board of Directors.

Annual Long Term Incentive Compensation

You will continue to be eligible for future equity grants under the Dean Foods
Long Term Incentive Program. The amount and nature of any future long-term
incentive awards will be determined by the Dean Foods Board of Directors, or the
Compensation Committee thereof.

Executive Deferred Compensation Plan

You will continue to be eligible to participate in the Executive Deferred
Compensation Plan. The plan provides eligible executives with the opportunity to
save on a tax-deferred basis.



--------------------------------------------------------------------------------

Paid Time Off (PTO)

You will continue to be eligible for the same number of PTO days you currently
receive each calendar year. Unused PTO is not carried forward from year to year
unless state law requires.

Insider Trading

As an Executive Officer, you will have access to sensitive business and
financial information. Accordingly, you will be prohibited from trading Dean
Foods securities (or, in some circumstances, the securities of companies doing
business with Dean Foods or affiliated with Dean Foods) from time to time in
accordance with the company’s Insider Trading Policy.

Severance

As an Executive Officer, you will also be eligible for benefits under the Dean
Foods Company Executive Severance Plan (“Severance Plan”). In summary, according
to the Severance Plan, if your employment is terminated at any time as a result
of a “qualifying termination”, meaning any termination as a result of your
voluntary termination for good reason, or your involuntary termination without
cause, all as defined in the Severance Plan, you will receive payment of all
base salary accrued through the date of termination, prior year’s bonus to the
extent earned but not paid, target bonus through the date of termination and all
unused vacation/PTO. In addition, you will be eligible to receive a severance
payment equivalent to two years of your base salary and target bonuses, less
lawful deductions. You will be required to execute a release of all claims and
such other agreements as the company may deem necessary or appropriate in order
to receive such severance pay. The actual terms of the Severance Plan will
govern your rights to severance and not this letter.

Good Reason Waiver

In consideration of your continued employment, the promotional long-term
incentive grant specified above, the increase in your base salary effected in
connection with your promotion, which shall continue to be payable after the
date hereof, and your continued eligibility for long-term incentive compensation
as specified above, you hereby waive any right you may currently have, or which
you may hereafter have, to terminate your employment for “good reason” under the
Severance Plan due to any material reduction in the scope of your duties or
responsibilities by reason of the occurrence of, or any actions taken or
effected in relation to or in connection with any or all of (i) the sale by Dean
Foods Company of its Morningstar Foods division (the “Morningstar Sale”),
(ii) the sale or other disposition, including any public offering, by Dean Foods
Company of any portion of the stock of The WhiteWave Foods Company, whether or
not occurring before or after the date hereof (the “WhiteWave Stock Sales”), and
(iii) any future distribution by Dean Foods Company of all or any portion of the
stock of The WhiteWave Foods Company to the shareholders of Dean Foods Company
(the “WhiteWave Distribution”). This means that, by signing this letter, you are
agreeing that you are not entitled to any Severance Benefits (as defined in the
Severance Plan) in connection with the Morningstar Sale, the WhiteWave Stock
Sales or the WhiteWave Distribution or any other action taken in connection
therewith, related thereto or arising by reason thereof.



--------------------------------------------------------------------------------

Change in Control

You will provided with a new Change in Control agreement, which is comparable to
the one currently provided to other Dean Foods executive officers. In general,
that agreement provides benefits of three times your annual salary and target
bonus, plus vesting of all equity awards and continued health coverage for a
period of time following a Change in Control as detailed in the Change in
Control Agreement. The details of these provisions are set forth more fully in
your signed Change in Control Agreement.

Benefits Plan

You will continue to be eligible for benefits programs that are available for
similarly-situated employees such as FlexSelect benefits (medical, dental,
vision) and 401(k) in addition to the executive level benefits.

Conclusion

Chris, I am very excited about your achievements thus far and look forward to
your future contributions to Dean Foods. I am confident that with your
experience, skills, vision and standards, you will continue to make significant
contributions to our company in the years to come.

 

Best regards,

/s/ Gregg A. Tanner

 

Gregg A. Tanner CEO, Dean Foods

 

Agreed and accepted: /s/ Chris Bellairs Chris Bellairs   Date